EXHIBIT 10.16(b)

MAGMA DESIGN AUTOMATION, INC.

Schedule of Certain Executive Officers for the Summary of Compensation
Arrangement set forth in Exhibit 10.16(a)

The compensation arrangements for the below listed executives are set forth in
Exhibit 10.16(a).

 

Name

  

Title

   Annualized Base
Salary For
Fiscal Year 2008    Target
Bonus
Percentage  

Rajeev Madhavan

   Chief Executive Officer and Chairman of the Board    $ 475,000    90 %

Roy E. Jewell

   President and Chief Operating Officer and Director    $ 475,000    90 %

Bruce Eastman

   Corporate Vice President, Worldwide Sales    $ 300,000    100 %

Peter S. Teshima

   Corporate Vice President-Finance and Chief Financial Officer    $ 300,000   
60 %

David H. Stanley

   Corporate Vice President, Corporate Affairs & Secretary    $ 290,000    60 %